IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39977

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 464
                                                 )
       Plaintiff-Respondent,                     )     Filed: April 25, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
PAUL D. VOWLES,                                  )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Caribou County. Hon. Mitchell W. Brown, District Judge.

       Judgment of conviction and unified sentence of six years with a minimum period
       of confinement of two and one-half years for possession of
       methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Paul D. Vowles was convicted of possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court sentenced Vowles to a unified term of six years with three years
determinate and retained jurisdiction. At the conclusion of the retained jurisdiction program, the
district court suspended Vowles’ sentence and placed him on probation. Subsequently, Vowles
admitted to violating several terms of the probation, and the district court consequently revoked
probation but retained jurisdiction a second time. Upon completion of retained jurisdiction,
Vowles was again placed on probation. A report of probation violation was filed. Vowles
admitted the violation and requested that the district court revoke probation and reduce his

                                                1
determinate term by six months. The district court imposed a reduced sentence of six years with
two and one-half years determinate. Vowles appeals, contending the district court abused its
discretion in revoking probation.
       The doctrine of invited error applies to estop a party from asserting an error when his or
her own conduct induces the commission of the error. Thompson v. Olsen, 147 Idaho 99, 106,
205 P.3d 1235, 1242 (2009).         One may not complain of errors one has consented to or
acquiesced in. Id. In short, invited errors are not reversible. Id. This doctrine applies to
sentencing decisions as well as rulings made during trial. State v. Leyva, 117 Idaho 462, 465,
788 P.2d 864, 867 (Ct. App. 1990). Having requested the revocation of his probation, Vowles
cannot now challenge the district court’s order revoking probation.
       Therefore, the order revoking probation and directing execution of Vowles’ reduced
sentence is affirmed.




                                                2